Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 9-17 filed 06/01/2022, with respect to claims 1-16 have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“the second portion is smaller in area than the first portion in a plan view
such that the second portion covers a portion of an upper surface of the first portion in the plan view, and the upper surface of the first portion is parallel to the first surface of the semiconductor substrate; 
a second plating film pattern that comprises a third portion and a fourth portion,
wherein the third portion covers a second regional portion of the first surface different from the first regional portion of the first surface, and 
the fourth portion is stacked on the third portion to cover a portion of the third portion; and an insulating layer between the second portion and the fourth portion.”

Claims 2-12 and 15-19 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 13: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“the second portion is smaller in area than the first portion in a plan view such that the second portion covers a portion of an upper surface of the first portion in the plan view, and 
the upper surface of the first portion is parallel to the first surface of the semiconductor substrate; 
a second plating film pattern that comprises a third portion and a fourth portion, wherein the third portion covers a second regional portion of the first surface different from the first regional portion of the first surface, and 
the fourth portion is stacked on the third portion to cover a portion of the third portion; and an insulating layer between the second portion and the fourth portion”.

Regarding claim 14: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“the second portion is smaller in area than the first portion in a plan view such that the second portion covers a portion of an upper surface of the first portion in the plan view, and
the upper surface of the first portion is parallel to the first surface of the semiconductor substrate; 
a second plating film pattern that comprises a third portion and a fourth portion,
wherein the third portion covers a second regional portion of the first surface different from the first regional portion of the first surface, and 
the fourth portion is stacked on the third portion to cover a portion of the third portion; and an insulating layer between the second portion and the fourth portion”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826